Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stephen A. Terrile (Reg. No.: 32946) on 14 July 2022.
The application has been amended as follows: 

1.	(Currently Amended)	A computer-implementable method for performing a security analytics mapping operation, comprising:  
monitoring a plurality of electronically-observable actions of a first entity, the plurality of electronically-observable actions of the first entity corresponding to a respective first plurality of events enacted by the first entity, the first entity comprising a first user entity;
monitoring a plurality of electronically-observable actions of a second entity, the plurality of electronically-observable actions of the second entity corresponding to a respective second plurality of events enacted by the second entity, the second entity comprising a second user entity;
determining whether a first event of the respective first plurality of events and a second event of the respective second plurality of events comprise an entity interaction between the first entity and the second entity, the entity interaction between the first entity and the second entity comprises a conveyance of data;
generating an entity interaction map, the entity interaction map providing a representation of the entity interaction between the first entity and the second entity, the entity interaction map providing a historical mapping of the conveyance of data between the first entity to the second entity, the generating the entity interaction map including generating a representation of a concatenation of correlated entity interactions; and,
performing a security analytics operation via a security analytics system using the entity interaction map, the security analytics system executing on a hardware processor, the security analytics operation detecting an anomalous event associated with the entity interaction between the first entity and the second entity, the anomalous event being related to the conveyance of data between the first entity to the second entity.

4.	(Canceled) 

6.	(Canceled) 

7.	(Currently Amended)	A system comprising:  
a processor;  
a data bus coupled to the processor; and 
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: 
monitoring a plurality of electronically-observable actions of a first entity, the plurality of electronically-observable actions of the first entity corresponding to a respective first plurality of events enacted by the first entity, the first entity comprising a first user entity;
monitoring a plurality of electronically-observable actions of a second entity, the plurality of electronically-observable actions of the second entity corresponding to a respective second plurality of events enacted by the second entity, the second entity comprising a second user entity;
determining whether a first event of the respective first plurality of events and a second event of the respective second plurality of events comprise an entity interaction between the first entity and the second entity, the first event and the second event comprising a conveyance of data between the first entity to the second entity;
generating an entity interaction map, the entity interaction map providing a representation of the entity interaction between the first entity and the second entity, the entity interaction map providing a historical mapping of the conveyance of data between the first entity to the second entity, the generating the entity interaction map including generating a representation of a concatenation of correlated entity interactions; and,
performing a security analytics operation via a security analytics system using the entity interaction map, the security analytics system executing on a hardware processor, the security analytics operation detecting an anomalous event associated with the entity interaction between the first entity and the second entity, the anomalous event being related to the conveyance of data between the first entity to the second entity.

10.	(Canceled) 

12.	(Canceled) 

13.	(Currently Amended)	A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for:  
monitoring a plurality of electronically-observable actions of a first entity, the plurality of electronically-observable actions of the first entity corresponding to a respective first plurality of events enacted by the first entity, the first entity comprising a first user entity;
monitoring a plurality of electronically-observable actions of a second entity, the plurality of electronically-observable actions of the second entity corresponding to a respective second plurality of events enacted by the second entity, the second entity comprising a second user entity;
determining whether a first event of the respective first plurality of events and a second event of the respective second plurality of events comprise an entity interaction between the first entity and the second entity, the entity interaction between the first entity and the second entity comprises a conveyance of data;
generating an entity interaction map, the entity interaction map providing a representation of the entity interaction between the first entity and the second entity, the entity interaction map providing a historical mapping of the conveyance of data between the first entity to the second entity, the generating the entity interaction map including generating a representation of a concatenation of correlated entity interactions; and,
performing a security analytics operation via a security analytics system using the entity interaction map, the security analytics system executing on a hardware processor, the security analytics operation detecting an anomalous event associated with the entity interaction between the first entity and the second entity, the anomalous event being related to the conveyance of data between the first entity to the second entity.

16.	(Canceled) 

18.	(Canceled) 
Allowable Subject Matter
Claims 1-3, 5, 7-9, 11, 13-15, 17, 19 and 20 are allowed.
	The claims are directed to novel and non-obvious computer-implementable methods, systems and non-transitory, computer-readable storage mediums  for performing a security analytics mapping operation, which requires, at least in part, determining whether a first event of the respective first plurality of events and a second event of the respective second plurality of events comprise an entity interaction between the first entity and the second entity, the entity interaction between the first entity and the second entity comprises a conveyance of data; generating an entity interaction map, the entity interaction map providing a representation of the entity interaction between the first entity and the second entity, the entity interaction map providing a historical mapping of the conveyance of data between the first entity to the second entity, the generating the entity interaction map including generating a representation of a concatenation of correlated entity interactions; and, performing a security analytics operation via a security analytics system using the entity interaction map, the security analytics system executing on a hardware processor, the security analytics operation detecting an anomalous event associated with the entity interaction between the first entity and the second entity, the anomalous event being related to the conveyance of data between the first entity to the second entity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435